Citation Nr: 1113774	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  10-00 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from November 1979 to November 2003.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In January 2011, a Board videoconference hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Symptoms of sleep apnea were chronic in service.

2.  Symptoms of sleep apnea have been continuous since service separation.

3.  The Veteran's currently diagnosed sleep apnea is related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The claim of service connection for sleep apnea has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Sleep Apnea

The Veteran contends that he has sleep apnea, and that this disability originated in service and has continued since that time.  In the Veteran's substantive appeal, the Veteran wrote that he still has symptoms of sleep apnea, which are only controlled by use of a continuous positive airway pressure (CPAP) machine.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's sleep apnea symptoms were chronic in service.  In a November 1986 service treatment record, the Veteran reported waking up due to headaches and pressure behind both eyes.  In a December 1996 service treatment record, the Veteran reported not being able to sleep due to coughing and congestion.  In a July 2002 service periodic medical examination, the Veteran reported frequent trouble sleeping.  The July 2002 service examiner reported the Veteran had difficulty sleeping for several years, but was never given a formal evaluation.  In a November 2002 service treatment record, the Veteran reported that he was unable to sleep due to coughing and that his eyes burned due to lack of sleep.  The November 2002 service examiner reported that the Veteran appeared pale and ill.  The Veteran also submitted a buddy statement from a serviceman that shared a tent with the Veteran while stationed with him at Camp Pendleton from 1994-1998, to the effect that the Veteran snored loudly and had brief pauses in his breathing while asleep.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  

The Board finds that the weight of the evidence demonstrates that symptoms of sleep apnea have been continuous since service separation in November 2003.  In a January 2007 VA Primary Care Note, the Veteran reported a history of allergies in service and that he would awaken from sleep due to nasal congestion.  In a March 2007 VA Nurse Intake Note, the Veteran reported nocturnal gasping, snoring, daytime sleepiness, and sometimes would have headaches when he woke up.  In a 
March 2007 VA Pulmonary Note, the Veteran reported having difficulty sleeping for the past 15 years.  During the March 2007 examination, the Veteran also reported being constantly tired, falling asleep during the day, snoring loud enough to wake him up, and also was told by his wife that he stops breathing periodically during sleep and must be woken up.  The March 2007 VA examiner gave a diagnosis of rule out obstructive sleep apnea.  In an April 2007 VA Pulmonary Note, the VA examiner diagnosed mild obstructive sleep apnea; the Veteran was given a CPAP machine for his sleep apnea.  In a June 2007 VA Pulmonary Note, the Veteran reported that his sleep apnea symptoms had improved since using the CPAP machine, however, the Veteran reported continuing to feel sleepy during the day.  In a February 2011 VA Pulmonary Consult, the Veteran reported episodes of waking up gasping for breath during active service.  The Veteran also reported that he felt tired and sleepy on a frequent basis.  The 
February 2011 VA examiner diagnosed mild obstructive sleep apnea and chronic rhinitis.  The Veteran has also submitted a statement from his wife, to the effect that the Veteran snores and periodically stops breathing throughout the night and must be woken up.  The Veteran's wife wrote that the Veteran's symptoms were present throughout active service and have continued since his retirement from active service.  

A necessary element for establishing service connection is evidence of a current disability.  The Board also finds that the Veteran has a current diagnosis of obstructive sleep apnea.  The Veteran's VA treatment records and lay statements document complaints and treatment for sleep apnea, subsequent to the Veteran filing his claim for service connection for sleep apnea in June 2007.  In a 
March 2007 VA Pulmonary Note, the VA examiner gave a diagnosis of rule out obstructive sleep apnea.  In an April 2007 VA Pulmonary Note, the VA examiner diagnosed mild obstructive sleep apnea.  In an October 2008 VA Pulmonary Consult, the VA examiner diagnosed obstructive sleep apnea and chronic rhinitis. In a December 2009 VA Pulmonary Consult, the VA examiner diagnosed obstructive sleep apnea and chronic rhinitis.  In an April 2010 VA Pulmonary Consult, the VA examiner diagnosed obstructive sleep apnea and chronic rhinitis.  

The weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's sleep apnea is related to active service.  In the April 2008 VA sleep apnea examination, which weighs against the Veteran's claim, the VA examiner opined that he could not resolve the issue without resorting to mere speculation.  The VA examiner reasoned that the Veteran only made general references to sleeping problems in service and those symptoms were attributed to job stress and an upper respiratory infection.  The VA examiner also reasoned that the Veteran had other medical conditions in service that could have affected sleep, such as rotator cuff tear and knee pain.  

In a February 2011 VA Pulmonary Consult, which weighs in favor of the Veteran's claim, the VA examiner opined that it is very likely that the disturbed sleep the Veteran was experiencing during his active duty service were related to obstructive sleep apnea.  The VA examiner reasoned that the Veteran suffered the same symptoms of being unable to sleep and waking up from sleep gasping for breath in service that the Veteran is currently suffering from.  The VA examiner also reported that almost all of the symptoms resolved with use of the CPAP machine.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the 

claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Even though the April 2008 VA examiner stated he could not given an opinion without resorting to mere speculation, the Board finds that the opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, the opinion is fully articulated, and is supported by a sound reasoning.  

The February 2011 VA sleep apnea opinion supporting the Veteran's claim is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, the opinion is fully articulated, and is supported by a sound reasoning.  

There is additionally competent evidence of a relationship between the Veteran's currently diagnosed sleep apnea and his military service.  The Veteran suffered symptoms of snoring, periodic stopping of breathing while sleeping, and fatigue in service and has suffered those same symptoms since service separation.  
See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently 

diagnosed sleep apnea is related to active service.  For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


